Citation Nr: 1042944	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-10 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from January 1964 to June 1968.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the benefit sought on appeal.  

In January 2009 the Board remanded the matter for additional 
development.  That development having been completed, the claim 
has been returned to the Board.  The Board is satisfied that 
there has been substantial compliance with the remand directives 
and that appellate review may proceed.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

The Board notes that a waiver of review by the agency of original 
jurisdiction for additional evidence received by VA since the 
last supplemental statement of the case has not been submitted.  
However, as the claim at bar is being granted, the Board finds 
there is no risk of prejudice to the Veteran from proceeding 
without the waiver.  



FINDING OF FACT

The Veteran has PTSD that is related to service.




CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating the 
Veteran's claim for service connection.  This is so because the 
Board is taking action favorable to the Veteran by granting 
service connection for PTSD; a decision at this point poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice of the mental 
health profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  The ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a Veteran have 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  The 
issue of whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 
12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  In such cases, the record must include service records 
or other credible evidence that supports and does not contradict 
the Veteran's testimony.  Id.  When there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Here, a current diagnosis for PTSD has been established, 
documented most recently in a June 2010 VA examination report.

As for the Veteran's stressors, the Board finds the benefit of 
the doubt must be afforded to the Veteran.  As his primary 
stressor, the Veteran has alleged that at some point between 
September 1965 and December 1965, he witnessed the suicide of a 
prison guard by the name of Gonzalez while he was incarcerated in 
the brig at Camp Butler, Okinawa.  At his July 2008 personal 
hearing, he testified that he could see the guard's tower through 
the window of his cell and saw Gonzalez turn his shotgun on 
himself and then saw a flash.  He contends that the inmates were 
advised of the death of the guard, but were not given details.  
He testified that prior to his death, he had become friendly with 
both Gonzalez and another guard named Martinez because they 
shared similar experiences as minorities in the military in the 
1960s.  

In January 2009 the Board remanded the matter for various 
development, including verification of the Veteran's stressors.  
The RO's attempts at compliance with this remand directive were, 
at best, insufficient.  Despite the Board's directives, the RO 
researched the death of Martinez, not Gonzalez.  The Board is 
cognizant that in early statements, the Veteran expressed some 
confusion as to the name of the guard who had committed suicide 
but in the majority of correspondence, and at his July 2008 
personal hearing, he clarified that the guard was Gonzalez.  
Additionally, the RO did not conduct proper follow-up with the 
office of the Commander Military Personnel or the Naval Criminal 
Investigative Service, for example, and also erroneously 
concluded that the Veteran did not serve in Vietnam.   

Despite this, the Board finds there is sufficient evidence for 
adjudicating the claim without additional delay.  The Veteran's 
service treatment and personnel records contain documentation of  
psychiatric problems.  On February 1, 1966 the Veteran sought 
treatment with headaches.  It was noted that the Veteran was 
under a lot of stress and that he had been re-experiencing 
trouble with his stuttering.  In a February 26, 1966 treatment 
note, the Veteran was found to be more anxious and nervous and 
his stuttering was worsening.  In an April 1966 letter in his 
personnel file, the Veteran wrote about the difficulties he had 
experienced as a minority in the military and in a September 1967 
Career Advisory Interview Guide Checklist it was noted that the 
Veteran was having great difficulty coping in the military.

In addition, the Veteran submitted an August 2010 buddy statement 
to corroborate his stressor.  In the letter, G.M. indicated that 
he was stationed with the Veteran both in Vietnam and in Cherry 
Point, North Carolina.  He indicated that while stationed in 
Vietnam, a "prison guard which was a minority like us" 
committed suicide.   He stated that the Veteran "went through a 
lot of changes."

Further, the claims file contains two positive nexus opinions 
linking his current disorder to service, and no evidence to the 
contrary.  In the June 2010 VA examination report, while noting 
that the stressor had not been corroborated, the examiner 
concluded, "[the Veteran] reports symptoms consistent with a 
DSM-IV diagnosis of post-traumatic stress disorder related to 
both witnessing the suicide of a soldier and significant racial 
discrimination while he was in the service. I believe his 
symptoms are as least as likely as not related to witnessing the 
suicide while he was in the brig."  In addition, in a March 2007 
psychological report, the Veteran's physician noted, "[h]e 
described a history in combat of racial discrimination that is 
historically [sic] credible, as well as a specific incident of 
witnessing a guard commit suicide. His description of the 
incident and his reaction to that incident satisfies Criterion A 
for PTSD.  

As noted, no negative nexus opinions have been received.  Given 
the existing corroboration of the Veteran's stressor, the 
positive nexus opinions of record, and considering that the 
benefit of the doubt must be afforded to the Veteran, the Board 
finds that service connection for PTSD is justified.  The Board 
has closely reviewed the Veteran's statements and finds no reason 
to doubt his credibility.  His account of the stressor has been 
consistent throughout both the medical record, including in VA 
treatment notes of February 2005 and July 2005, for example, and 
in lay statements.  Despite the failed attempts at corroboration 
of the stressor, the record reveals no good rationale for finding 
against the claim in light of all of the evidence to the 
contrary.  The Board finds there is independent evidence 
sufficient to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran at 289 (1994).  The 
evidence is essentially in equipoise and the claim must be 
granted. 


ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


